                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

 MICHAEL D. LOFINO, TRUSTEE,                       :     CASE NO. 3:98-cv-250
                                                   :
                       PLAINTIFF,                  :
                                                   :     Magistrate Judge Michael R. Merz
        VS.                                        :
                                                   :
 CITY OF BEAVERCREEK, OHIO                         :    AGREED ORDER MODIFYING
                                                   :    TERMS OF AGREED ORDER UPON
                       DEFENDANT.                  :    SETTLEMENT



       The parties to this action, Barbara Gigante, as Successor Trustee of the Charles J. Lofino

Grandchildren’s Trust (the “Plaintiff”) and the City of Beavercreek, Ohio (the “Defendant”)

having by Joint Motion (ECF No. 54) requested an amendment and modification of the Agreed

Order upon Settlement filed with this Court on May 17, 2000 (Doc. No. 53), and this Court having

hereby found for the reasons set forth in the Joint Motion to Amend and Modify the Agreed Order

upon Settlement filed May 17, 2000, that there exist reasons for which this Court’s earlier order

of settlement should now be amended and modified.

       The parties have unanimously consented to plenary Magistrate Judge jurisdiction under 28

U.S.C. § 636(c) and District Judge Marbley has referred the case on that basis (ECF No. 13). In

the Conditional Dismissal Order (ECF No. 52), the Court retained jurisdiction to enforce or modify

the Agreed Order Upon Settlement.

       The parties agree, and it is therefore ordered, as follows:


                                        COOLIDGE WALL CO., L.P.A.
1.   Defendant has fully complied with and satisfied its obligations under paragraphs

     one (1), three (3) and four (4) of the Agreed Order upon Settlement filed May 17,

     2000.

2.   Paragraph two (2) of the Agreed Order upon Settlement filed May 17, 2000, is

     hereby vacated in its entirety except as Paragraph two (2) pertains to the outlot

     development. More specifically Paragraph two (2) sections (f), (k), and (m). The

     outlot development shall continue to be regulated by the conditions in Ordinance

     00-27 associated with PUD 97-1 and PUD 97-1 Specific Site Plan #1.

3.   This development shall generally conform to the PUD 97-1 Major Modification

     08-18 plan dated “Received August 15, 2018,” and the PUD 97-1 Specific Site

     Plan #2 plans dated “Received October 14, 2008” except as modified by the City

     of Beavercreek.

4.   The minimum building setbacks will be established at the Specific Site Plan stage

     but shall generally conform to the setbacks indicated on the approved concept plan.

5.   Points of access shown on the concept plan and any necessary cross-access

     easements are subject to City of Beavercreek final review and approval at Specific

     Site Plan stage.

6.   Building plans, designs, and elevations shall be subject to final review and approval

     by the Beavercreek Planning Commission and Beavercreek City Council at the

     Specific Site Plan stage.

7.   The majority of the exterior construction materials must consist of wood, stone,

     hardy plank, and/or brick or other similar composite or natural minerals acceptable

     to the Beavercreek Planning Commission and Beavercreek City Council at the



                                 COOLIDGE WALL CO., L.P.A.
      Specific Site Plan stage for all buildings within this PUD, including the future

      outparcel. Exterior colors shall be a mixture of earth tones and subdued colors such

      as browns, tans, dusty greens, warm grays, and rusty reds. White may only be used

      as an accent color and shall not be used as the primary color of any structure.

8.    All architectural materials and treatments shall be incorporated on all four sides of

      any and all buildings within the development and shall be subject to approval at the

      Specific Site Plan stage.

9.    The maximum height of the buildings within this PUD, excluding the decorative

      architectural features, shall be 40 feet.

10.   The landscape mound along Kemp Road shall be reviewed at the Specific Site Plan

      stage and is not part of this approval. Should the mound be considered as part of

      the Specific Site Plan, it shall not exceed 6 feet in height.

11.   The existing 15-foot earthen mound along the eastern edge of the property shall

      remain in place in perpetuity.

12.   The 6.572 acre tract of land conveyed to the City of Beavercreek shall not be

      considered as part of this or any future application when considering green space

      compliance requirements.

13.   The property owners within this development, through a Reciprocal Easement

      Agreement (REA), will be responsible for the upkeep and maintenance of the

      detention pond on the City of Beavercreek’s parkland, as it serves the sole purpose

      of stormwater detention for the adjacent private development.

14.   The parties agree to take any and all reasonable action and to execute all necessary

      documents to effectuate the terms of this Agreement.



                                  COOLIDGE WALL CO., L.P.A.
        15.     All provisions of the Agreed Order upon Settlement not specifically modified or

                referenced herein shall remain in full force and effect.

        16.     The parties hereto shall abide by the terms of this Agreed Order Modifying Terms

                of Agreed Order upon Settlement.

        17.     Each party shall be responsible for its/his own attorney fees and expenses incurred

                herein. Any court costs due in connection with the filing of this Agreed Order

                Modifying Terms of Agreed Order upon Settlement shall be paid by Defendant

                upon filing.



                IT IS SO ORDERED.

                November 8, 2018.

                                                                       s/ Michael R. Merz
                                                                      United States Magistrate Judge


Stipulated and agreed to this 6th day of November, 2018.



Agreed to by:

 PICKREL, SCHAEFFER & EBELING                          COOLIDGE WALL CO., L.P.A.
 CO., L.P.A.

 /s/ Jon M. Rosemeyer                                  /s/ Stephen M. McHugh
 __________________________                            _______________________________
 Jon M. Rosemeyer (0018797)                            Stephen M. McHugh (0018788)
 40 N. Main Street, Suite 2700                         Amelia N. Blankenship (0082254)
 Dayton, Ohio 45423                                    33 West First Street, Suite 600
 Tel: 937/223-1130 Fax: 937/223-0339                   Dayton, Ohio 45402
 E-Mail: jrosemeyer@pselaw.com                         Tel: 937/223-8177 Fax: 937/223-6705
                                                       E-Mail: mchugh@coollaw.com
 Counsel for Plaintiff Barbara Gigante,
 Successor Trustee of the Charles J. Lofino            Counsel for Defendant
 Grandchildren’s Trust                                 City of Beavercreek, Ohio
00980446.docx



                                          COOLIDGE WALL CO., L.P.A.
